Motion to Dismiss Appeal Granted, Appeal Reinstated, Appeal Dismissed,
and Memorandum Opinion filed January 11, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00068-CV
                                   ____________

  MARY ANN YAMIN, STEPHEN M. YAMIN, SR., AND TEXAS BLACK
                    IRON, INC., Appellants

                                        V.

              NORTH AMERICAN INTERPIPE, INC., Appellee


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-39172

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed December 30, 2019 after a jury trial.
The appeal has been abated to allow the parties to complete a settlement. On
December 15, 2021, the parties filed an agreed, joint motion to dismiss the appeal
on the basis that the parties have fully performed their settlement agreement except
for having this appeal dismissed. In addition, the parties ask that this court order
that all costs on this appeal be borne by the party or parties incurring same.
Accordingly, the court grants the motion, reinstates the appeal, and dismisses the
appeal with each party to bear its own costs.



                                       PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Jewell and Wilson.




                                         2